DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

       MICHELLE LONGARZO and NICHOLAS ALEX DANALUK,
                        Appellants,

                                     v.

                             SANDY YOUNG,
                                Appellee.

                              No. 4D21-1151

                            [October 20, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael Heisey, Judge; L.T. Case No. 562021DR000043A.

  Oscar Syger of Law Offices of Oscar Syger, P.A., Boca Raton, for
appellants.

  Elizabeth R. Berkowitz of Law Offices of Elizabeth R. Berkowitz, P.A.,
North Palm Beach, for appellee.

PER CURIAM.

   Appellants challenge a final order of dismissal entered after the trial
court granted a motion to dismiss their adoption petition with prejudice.
Although we disagree with the trial court’s conclusion that it lacked
subject matter jurisdiction, we conclude that the trial court correctly
dismissed the petition because California was properly exercising
jurisdiction over this custody dispute. However, the dismissal on this
ground should have been without prejudice. See R.A.B. v. Steinberg, 685
So. 2d 1305, 1305 (Fla. 2d DCA 1995) (“The fact that Florida is not the
child’s home state for purposes of either the Uniform Child Custody
Jurisdiction Act, §§ 61.1302–.1348, Fla. Stat. (1993), or the Parental
Kidnapping Protection Act, 28 U.S.C. § 1738A (1988), may be a valid
reason for the circuit court to stay [an adoption] proceeding, to dismiss it
without prejudice, or to deny adoption. But this fact alone does not
deprive the court of subject matter jurisdiction.”).

    We need not address any other grounds for dismissal. Accordingly, we
affirm the order dismissing the petition but remand for the entry of an
amended order dismissing the case without prejudice.
  Affirmed and remanded.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2